ACCEPTED
                                                                                         06-14-00220-CR
                                                                              SIXTH COURT OF APPEALS
                                                                                    TEXARKANA, TEXAS
                                                                                   7/22/2015 11:00:55 PM
                                                                                        DEBBIE AUTREY
                                                                                                  CLERK

                              NO. 06-14-00220-CR

SHAHID KARRIEM ANSARI                     §    IN THE                 FILED IN
                                                               6th COURT OF APPEALS
                                          §                      TEXARKANA, TEXAS
                                          §                    7/22/2015 11:00:55 PM
VS.                                       §    6TH COURT      OF APPEALS
                                                                    DEBBIE AUTREY
                                          §                             Clerk
STATE OF TEXAS                            §    TEXARKANA


MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF, 2ND

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes Shahid Karriem Ansari III, Appellant in the above styled and

numbered cause, and moves this Court to grant an extension of time to file

appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

and for good cause shows the following:

   1. This case is on appeal from the 354TH Judicial District Court of Hunt

      County, Texas.

   2. The case below was styled the STATE OF TEXAS vs. Shahid Karriem

      Ansari III, and numbered 27,739.

   3. Appellant was convicted of Burglary of a Habitation.

   4. Appellant was assessed a sentence of 7 years on November 20, 2014.

   5. Notice of appeal was given on November 26, 2014.

   6. The clerk's record was filed on March 26, 2015; the reporter's record

   was filed on May 21, 2015.
   7. The appellate brief is presently due on July 22, 2015.

   8. Appellant requests an extension of time of 30 days from the present date.

   9. One extension to file the brief has been received in this cause.

   10. Defendant is currently incarcerated.

   11.Appellant relies on the following facts as good cause for the requested

       extension:

   Appellant’s attorney, Jason A. Duff has begun a review the several volumes

in the reporter’s record and the clerk’s record the record; however, Appellant’s

counsel requests additional time to sufficiently develop the arguments material to

the brief.

Counsel is also appointed in:

James Wayne Walsh v. The State of Texas, Appellate Case Number: 06-14-

00059-CR and timely filed a brief on July 22, 2015.

Mark Eugene Engle v. The State of Texas, Appellate Case Number: 06-14-

00239-CR and timely filed a brief on July 22, 2015.

Charles Francis Williams v. The State of Texas, Appellate Cause Numbers:

06-15-00030-CR and 06-15-00031 with a brief due August 12, 2015.

Pamela Diane Contreras v. The State of Texas, Appellate Case Number: 05-

15-00544-CR.

       Counsel prepared for and represented his clients for a Temporary
      Restraining Order hearing that was heard over two days involving the

removal of children related to a petition for Termination of Parental rights in In the

Interest of S.H. and J.H. in Cause No. 81,969 in the 196th District Court on July 9

and 10, 2015.

      Counsel prepared for and will represent his clients in Adversarial hearings

      in Hunt County Child Protection Court for Northeast Texas #2 on July 10,

2015 , on July 15, 2015, and on July 24, 2015 in several separate cases.

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion To Extend Time to File Appellant's Brief, and for such

other and further relief as the Court may deem appropriate.

                                              Respectfully submitted,
                                              JASON A DUFF
                                              2615 Lee St.
                                              P.O. Box 11
                                              GREENVILLE, TX 75403
                                              Tel: 903.455.1991
                                              Fax: 903.455.1417


                                              By: /s/ Jason A. Duff
                                              Jason A. Duff
                                              State Bar No. 24059696
                                              jasonaduff@hotmail.com
                                              Attorney for Shahid Karriem Ansari
                                              III
                          CERTIFICATE OF SERVICE

This is to certify that on July 22, 2015, a true and correct copy of the above

and foregoing document was served on the District Attorney's Office, Hunt

County, by electronic service through the Electronic Filing Manager.



                                                                     /s/ Jason A. Duff

                                                                        Jason A. Duff